                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for ConocoPhillips Alaska, Inc.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                             UNITED STATES DISTRICT COURT
                                                                                              FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     SOVEREIGN IÑUPIAT FOR A LIVING                     No.: 3:20-cv-00290-SLG
                                                                     ARCTIC, ALASKA WILDERNESS
                                                                     LEAGUE, DEFENDERS OF WILDLIFE,
                                                                     NORTHERN ALASKA ENVIRONMENTAL
                                                                     CENTER, SIERRA CLUB, and THE
                                                                     WILDERNESS SOCIETY,
                                                                                                 Plaintiffs,
                                                                            v.
                                                                     BUREAU OF LAND MANAGEMENT, U.S.
                                                                     FISH & WILDLIFE SERVICE, U.S.
                                                                     DEPARTMENT OF THE INTERIOR,
                                                                     DAVID BERNHARDT, in his official
                                                                     capacity as Secretary of the Interior, and
                                                                     CHAD PADGETT, in his official capacity as
                                                                     State Director for the Bureau of Land
                                                                     Management Alaska,
                                                                                                          Defendants.

                                                                                               MOTION TO INTERVENE BY
                                                                                             CONOCOPHILLIPS ALASKA, INC.


                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    1


                                                                             Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 1 of 17
                                                                                                        I. INTRODUCTION

                                                                           ConocoPhillips Alaska, Inc. (“ConocoPhillips”) is Alaska’s largest oil producer

                                                                    and is actively involved in exploring for and developing new resources in Alaska. In

                                                                    furtherance of that exploration and development, ConocoPhillips sought and received

                                                                    approval from the Bureau of Land Management (“BLM”) for the Willow Master

                                                                    Development Plan (“MDP”) in the National Petroleum Reserve-Alaska (“NPR-A”). The

                                                                    Willow MDP is essential to ConocoPhillips’ ability to develop resources on NPR-A lands
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    that the federal government has designated for oil and gas leasing, and in which
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    ConocoPhillips has made substantial investments over many years. In this lawsuit, the
STOEL RIVES LLP




                                                                    Plaintiffs seek to invalidate the federal approval of the Willow MDP. 1 ConocoPhillips

                                                                    seeks to intervene because the claims asserted and relief requested by Plaintiffs directly

                                                                    threaten its significant interests in the Willow MDP and its development of the federal

                                                                    NPR-A leases it has purchased. 2

                                                                                                        II. BACKGROUND

                                                                    A.     Exploration in the NPR-A.

                                                                           The NPR-A is a federally designated area on Alaska’s North Slope, encompassing

                                                                    nearly 23 million acres. BLM manages the NPR-A under the Naval Petroleum Reserves



                                                                           1
                                                                               See Dkt. 1 (Complaint) ¶ 5, Request for Relief.
                                                                           2
                                                                             Federal Defendants take no position on ConocoPhillips’ motion to intervene.
                                                                    Plaintiffs have reserved their position on ConocoPhillips’ motion to intervene.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    2


                                                                               Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 2 of 17
                                                                    Production Act, as amended, and its implementing regulations, 3 which require, among

                                                                    other things, that the Secretary of Interior “shall conduct an expeditious program of

                                                                    competitive leasing of oil and gas” 4 in the NPR-A. For the portions of the NPR-A where

                                                                    leasing occurs, BLM’s administration involves a three-stage process: (1) leasing; (2)

                                                                    exploration; and (3) development. 5 Each stage is subject to independent decision-making

                                                                    and approval by BLM (as well as by other local, state, and federal agencies), and each

                                                                    stage requires National Environmental Policy Act (“NEPA”) review. 6
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           ConocoPhillips has acquired oil and gas leases covering just over one million
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    acres in the NPR-A. 7 ConocoPhillips has taken a careful, progressive approach to NPR-A
STOEL RIVES LLP




                                                                    exploration and development, starting with the CD5 satellite drill site, which began

                                                                    production in 2015, and continuing with the Greater Mooses Tooth - 1 satellite drill site,

                                                                    which began production in 2018. ConocoPhillips is presently constructing the Greater

                                                                    Mooses Tooth - 2 satellite drill site, which is forecast to begin production in the fourth

                                                                    quarter of 2021. 8



                                                                           3
                                                                               See 42 U.S.C. § 6501, et seq.
                                                                           4
                                                                               Id. § 6506a(a).
                                                                           5
                                                                            N. Alaska Envtl. Ctr. v. Kempthorne, 457 F.3d 969, 977 (9th Cir. 2006); 43
                                                                    C.F.R. pts. 3000, 3130, 3150, 3160.
                                                                           6
                                                                               N. Alaska Envtl. Ctr., 457 F.3d at 977.
                                                                           7
                                                                               Declaration of Connor Dunn (“Dunn Decl.”) ¶ 4.
                                                                           8
                                                                               Id.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    3


                                                                               Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 3 of 17
                                                                    B.     The Willow Discovery and Permitting Process.

                                                                           ConocoPhillips first identified the Willow discovery during the 2015-2016 winter

                                                                    exploration season. 9 The Willow discovery is located in the northeast portion of the NPR-

                                                                    A in the Bear Tooth Unit, which is an oil and gas unit administered by the BLM,

                                                                    composed entirely of federal oil and gas leases, and located entirely within the NPR-A. 10

                                                                           ConocoPhillips initiated the permitting process by requesting that BLM prepare an

                                                                    Environmental Impact Statement (“EIS”) for the Willow MDP on May 10, 2018. 11 In fall
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    2018, several public scoping meetings were held in the communities of Nuiqsut,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Utqiaġvik (Barrow), Anaktuvuk Pass, Atqasuk, Fairbanks, and Anchorage. 12 A Draft EIS
STOEL RIVES LLP




                                                                    was published on August 30, 2019, followed by a public comment period and another

                                                                    series of public meetings in the above-mentioned communities. 13 ConocoPhillips made

                                                                    project modifications in response to public comments received on the Draft EIS, and

                                                                    BLM published a Supplemental Draft EIS in March 2020, providing another opportunity




                                                                           9
                                                                               Id. ¶ 5.
                                                                           10
                                                                                Id.
                                                                           11
                                                                              Id. ¶ 6; U.S. Dep’t. of the Interior, Bureau of Land Management, Willow Master
                                                                    Development Plan Record of Decision at 1 (Oct. 2020),
                                                                    https://eplanning.blm.gov/public_projects/109410/200258032/20029172/250035373/202
                                                                    0-10-27_ROD_508.pdf (“Record of Decision”).
                                                                           12
                                                                                Record of Decision at 10.
                                                                           13
                                                                                Id.; 84 Fed. Reg. 45,801 (Aug. 30, 2019).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    4


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 4 of 17
                                                                    for public review and comment. 14 Pursuant to Section 7 of the Endangered Species Act

                                                                    (“ESA”), BLM completed the appropriate consultations with the U.S. Fish and Wildlife

                                                                    Service (“FWS”) and the National Marine Fisheries Service. 15 BLM’s permitting process

                                                                    culminated with the publication of the Final EIS on August 14, 2020, and subsequent

                                                                    issuance of the Record of Decision (“ROD”) on October 27, 2020. 16 In response to a

                                                                    request from ConocoPhillips, BLM limited the ROD to authorization of three drill sites

                                                                    (BT1, BT2, BT3) to allow additional consultation with the Nuiqsut community about drill
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    sites BT4 and BT5, for which construction is not scheduled to begin until 2026. 17
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    C.     Plaintiffs’ Legal Challenge.
STOEL RIVES LLP




                                                                           Plaintiffs challenge the federal approval for the Willow MDP and the associated

                                                                    NEPA and ESA decisions. Plaintiffs take issue with BLM’s conclusion that the Willow

                                                                    project will not result in significant environmental impacts beyond those addressed in the

                                                                    Willow MDP EIS. 18 They also disagree with FWS’s Biological Opinion, issued pursuant

                                                                    to ESA Section 7, concluding that the Willow MDP will not jeopardize the continued

                                                                    existence of the polar bear or adversely modify the species’ critical habitat. Plaintiffs seek




                                                                           14
                                                                                Dunn Decl. ¶ 6; 85 Fed. Reg. 17,097 (Mar. 26, 2020).
                                                                           15
                                                                                Record of Decision at 12.
                                                                           16
                                                                                85 Fed. Reg. 49,677 (Aug. 14, 2020).
                                                                           17
                                                                                Dunn Decl. ¶ 6.
                                                                           18
                                                                                Dkt. 1 ¶¶ 3-4, Request for Relief.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    5


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 5 of 17
                                                                    to “[v]acate and set aside as unlawful the Willow ROD, FEIS, BiOp, and any decisions

                                                                    that rely on these documents.” 19

                                                                    D.     ConocoPhillips’ Interest in this Litigation. 20

                                                                           ConocoPhillips has made a substantial investment in NPR-A exploration and

                                                                    development programs, and in the Willow MDP in particular. With all requisite federal

                                                                    and state approvals, ConocoPhillips drilled the Willow discovery wells during the 2015-

                                                                    2016 winter exploration season and subsequently acquired 65 leases in the 2016 NPR-A
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Lease Sale for a high-bid total of over $18.5 million. Although ConocoPhillips initially
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    acquired the leases as part of a joint venture with Anadarko E&P Onshore LLP,
STOEL RIVES LLP




                                                                    ConocoPhillips has since acquired 100 percent ownership interest in the leases and is the

                                                                    sole owner of the oil and gas leases in the Bear Tooth Unit. ConocoPhillips has spent

                                                                    approximately $500 million in lease acquisition, exploration and appraisal drilling,

                                                                    conceptual engineering, permitting, and other expenditures to locate and methodically

                                                                    advance the Willow discovery into a viable development project, culminating in the

                                                                    BLM’s approval of the project.

                                                                           BLM’s Record of Decision approving the Willow MDP authorizes ConocoPhillips

                                                                    to construct up to three drill sites, and related support infrastructure including a central



                                                                           19
                                                                                Dkt. 1, Request for Relief.
                                                                           20
                                                                             Unless otherwise noted, all facts stated in this subsection are supported by the
                                                                    Declaration of Connor Dunn.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    6


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 6 of 17
                                                                    processing facility, airstrip, operations center, freshwater reservoir, all-season gravel road

                                                                    connecting the Willow development to the Greater Moose’s Tooth - 2 development

                                                                    within the NPR-A, as well as infield gravel roads and pipelines connecting the Willow

                                                                    facilities. 21 The ROD also authorizes ConocoPhillips to construct ice roads, which will

                                                                    primarily be used during project construction, as well as up to three boat ramps for the

                                                                    benefit of local subsistence users. 22 Subject to timely receipt of additional required

                                                                    project authorizations, including from the U.S. Army Corps of Engineers, ice road
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    construction may begin in the second half of January 2021, and surface disturbing
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    activities at the gravel mine site may begin in the first half of February 2021.
STOEL RIVES LLP




                                                                           This litigation impacts a broad range of ConocoPhillips’ interests in Alaska. On

                                                                    the most specific level, ConocoPhillips invested significant amounts of time and money

                                                                    to obtain BLM’s approval of the Willow MDP. Plaintiffs’ lawsuit seeks to impair or

                                                                    eliminate those interests by either undermining BLM’s supporting environmental

                                                                    analyses or vacating BLM’s approval of the Willow MDP in its entirety. 23 Plaintiffs’

                                                                    claims, if successful, will have a major adverse impact on ConocoPhillips’ business

                                                                    interests by creating uncertainty or delay for construction of the Willow facilities,

                                                                    potential loss of significant investments made on the basis of reasonable expectations,


                                                                           21
                                                                                Record of Decision at 3.
                                                                           22
                                                                                Id.
                                                                           23
                                                                                See Dkt. 1 ¶ 5, Request for Relief.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    7


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 7 of 17
                                                                    and an impaired ability to plan and permit future exploration or development projects in

                                                                    the NPR-A.

                                                                                                          III. ARGUMENT

                                                                    A.     ConocoPhillips Is Entitled to Intervene as of Right.

                                                                           The Ninth Circuit has adopted a four-part test to determine whether a party should

                                                                    be permitted to intervene as of right: (1) the motion must be timely; (2) the movant must

                                                                    claim a “significantly protectable” interest relating to the property or transaction that is
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    the subject of the action; (3) the movant must be so situated that the disposition of the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    action may, as a practical matter, impair or impede the movant’s ability to protect that
STOEL RIVES LLP




                                                                    interest; and (4) the movant’s interest must not be adequately represented by the existing

                                                                    parties to the action. 24 Consistent with all other federal courts of appeal, the Ninth Circuit

                                                                    applies this test broadly in favor of intervention:

                                                                                    A liberal policy in favor of intervention serves both efficient
                                                                                    resolution of issues and broadened access to the courts. By
                                                                                    allowing parties with a practical interest in the outcome of a
                                                                                    particular case to intervene, we often prevent or simplify future
                                                                                    litigation involving related issues; at the same time, we allow
                                                                                    an additional interested party to express its views before the
                                                                                    court.[25]


                                                                           24
                                                                              Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999) (internal quotation marks
                                                                    and citation omitted).
                                                                           25
                                                                              United States v. City of L.A., Cal., 288 F.3d 391, 397-98 (9th Cir. 2002)
                                                                    (internal quotation marks and citation omitted; emphasis in original); Scotts Valley Band
                                                                    of Pomo Indians of Sugar Bowl Rancheria v. United States, 921 F.2d 924, 926 (9th Cir.
                                                                    1990).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    8


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 8 of 17
                                                                    Thus, courts assess a motion to intervene “primarily by practical considerations, not
                                                                    technical distinctions.” 26 As discussed below, ConocoPhillips meets each of the
                                                                    requirements for intervention as of right.

                                                                           1.       ConocoPhillips’ motion is timely.

                                                                           When evaluating timeliness, the Ninth Circuit considers (1) the stage of the

                                                                    proceedings, (2) any prejudice to the existing parties, and (3) the reasons for and length

                                                                    of any delay. 27 This litigation was recently filed and is in its preliminary stages.

                                                                    Defendants have not yet filed their answer, and the administrative record has not been
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    lodged. ConocoPhillips has acted swiftly and without delay to seek intervention, and no
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    party will be prejudiced by ConocoPhillips’ intervention. ConocoPhillips has submitted a
STOEL RIVES LLP




                                                                    proposed answer to the Complaint along with this motion to avoid any possible delay.

                                                                    Intervention is routinely considered timely at this litigation stage, and no prejudice, delay,

                                                                    or inefficiency will result from ConocoPhillips’ intervention. 28




                                                                           26
                                                                              Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001).
                                                                    (internal quotation marks and citation omitted).
                                                                           27
                                                                                Alaska v. Suburban Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir. 1997).
                                                                           28
                                                                              Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th
                                                                    Cir. 2011) (motion deemed timely when filed less than three months after complaint was
                                                                    filed and less than two weeks after Forest Service’s answer).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    9


                                                                                Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 9 of 17
                                                                           2.       ConocoPhillips has a significant protectable interest in the resolution of
                                                                                    this action.

                                                                           A significant protectable interest exists when an applicant “asserts an interest that

                                                                    is protected under some law” and “there is a relationship between [the applicant’s] legally

                                                                    protected interest and the plaintiff’s claims.” 29 The interest requirement of Rule 24(a) is

                                                                    “primarily a practical guide to disposing of lawsuits by involving as many apparently

                                                                    concerned persons as is compatible with efficiency and due process.” 30 Accordingly,

                                                                    “[n]o specific legal or equitable interest need be established” for the Rule 24 test to be
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    satisfied. 31 To satisfy the “relationship” requirement, an applicant must show that
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    resolution of the plaintiff’s claims will affect the applicant. 32
STOEL RIVES LLP




                                                                           ConocoPhillips has significant and well-demonstrated regulatory, property, and

                                                                    economic interests that are directly at stake in the present litigation. As described above,

                                                                    ConocoPhillips has a significant investment in the Willow MDP. 33 ConocoPhillips also


                                                                           29
                                                                              City of L.A., 288 F.3d at 398 (internal quotation marks and citation omitted); id.
                                                                    (relationship requirement is met where “resolution of the plaintiff’s claims actually will
                                                                    affect the applicant” (internal quotation marks and citation omitted)); see Sierra Club,
                                                                    995 F.2d at 1484 (intervenor’s interest need not be protected by statute put at issue by
                                                                    complaint so long as it is protected by law and relates to claim).
                                                                           30
                                                                             Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967); see Wilderness Soc’y v.
                                                                    U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011).
                                                                           31
                                                                              Sw. Ctr. for Biological Diversity 268 F.3d at 818 (internal quotation marks and
                                                                    citation omitted).
                                                                           32
                                                                                Donnelly v. Glickman, 159 F.3d 405, 410 (9th Cir. 1998).
                                                                           33
                                                                                See Dunn Decl. ¶¶ 5-8.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   10


                                                                             Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 10 of 17
                                                                    expended substantial resources for activities leading up to BLM’s approval of the Willow

                                                                    MDP, including acquiring the oil and gas leases in the NPR-A, selecting the specific well

                                                                    locations on which to drill exploration wells, and applying for and acquiring the

                                                                    necessary permits. 34 Plaintiffs’ lawsuit directly challenges BLM’s decision to allow

                                                                    ConocoPhillips to proceed with the Willow project.

                                                                           The Ninth Circuit has explicitly recognized that property and contractual stakes in

                                                                    an action are protectable interests sufficient to warrant intervention when those interests
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    have a close relationship to the claims at issue in the litigation. 35 Lessee interests in leases
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    issued by BLM or other federal agencies have also been found to be significantly
STOEL RIVES LLP




                                                                    protectable and sufficient to warrant intervention. 36 Accordingly, ConocoPhillips satisfies

                                                                    the second prong of the intervention test because this lawsuit has the potential to

                                                                    adversely impact ConocoPhillips’ current and future exploration and development

                                                                    activities and, by extension, its rights under its existing NPR-A leases.




                                                                           34
                                                                                Id.
                                                                           35
                                                                              See Sw. Ctr. for Biological Diversity, 268 F.3d at 820 (finding a significant
                                                                    protectable interest in a contract); Wilderness Soc’y, 630 F.3d at 1179 (holding that there
                                                                    is “a sufficient interest for intervention purposes if [a prospective intervenor] will suffer a
                                                                    practical impairment of its interests as a result of the pending litigation” (internal
                                                                    quotation marks and citation omitted)).
                                                                            See, e.g., Defs. of Wildlife v. Bureau of Ocean Energy Mgmt., No. 10-0254-WS-
                                                                           36

                                                                    C, 2010 WL 5139101, at *2 (S.D. Ala. Dec. 9, 2010).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   11


                                                                            Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 11 of 17
                                                                           3.       Disposition in favor of Plaintiffs will harm ConocoPhillips’ interests.

                                                                           The test for impairment under Rule 24 focuses on practical effects. “If an absentee

                                                                    would be substantially affected in a practical sense by the determination made in an

                                                                    action, he should, as a general rule, be entitled to intervene . . . .” 37 Intervention as of

                                                                    right is particularly appropriate when, as here, the relief sought is injunctive. 38

                                                                           The purpose of Plaintiffs’ claims in this litigation is to invalidate the federal action

                                                                    (BLM’s ROD approving the Willow MDP and the associated Final EIS and Biological
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Opinion) that allows ConocoPhillips to conduct development activities for the Willow
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    project. 39 If Plaintiffs are successful in their claims, and the ROD, Final EIS, and
STOEL RIVES LLP




                                                                    Biological Opinion are vacated, ConocoPhillips stands to lose the ability to develop the

                                                                    oil and gas resources authorized by the Willow MDP and, relatedly, the substantial

                                                                    investments it has made in the Willow project. 40 Less draconian remedies or forms of

                                                                    injunctive relief could also impose substantial additional costs from delay or increased




                                                                           37
                                                                             Fed. R. Civ. P. 24 advisory committee’s note, quoted in Citizens for Balanced
                                                                    Use, 647 F.3d at 898.
                                                                           38
                                                                              See City of L.A., 288 F.3d at 399; Sw. Ctr. for Biological Diversity, 268 F.3d at
                                                                    818 (where relief sought by plaintiffs will have direct, immediate, and harmful effects
                                                                    upon a third party’s legally protectable interests, the party satisfies the “interest” test);
                                                                    Dkt. 1 at 64 (requesting the Court “[e]nter appropriate injunctive relief”).
                                                                           39
                                                                                See Dkt. 1 at 63–64 (Request for Relief).
                                                                           40
                                                                                Dunn Decl. ¶ 9.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   12


                                                                             Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 12 of 17
                                                                    regulatory burdens. 41 In addition, an adverse ruling in this case could impact

                                                                    ConocoPhillips’ ability to conduct future exploration and development programs in the

                                                                    NPR-A. 42 ConocoPhillips satisfies the third prong of the intervention test.

                                                                           4.         Defendants do not adequately represent ConocoPhillips’ interests.

                                                                           ConocoPhillips’ interests are sufficiently different from those of Defendants to

                                                                    warrant intervention. The burden of demonstrating inadequate representation is minimal.

                                                                    ConocoPhillips need only show that its interests are different from the existing parties’
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    interests such that their representation “may be” inadequate. 43 The Court must consider:
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                      (1) whether the interest of a present party is such that it will
                                                                                      undoubtedly make all the intervenor’s arguments; (2) whether
STOEL RIVES LLP




                                                                                      the present party is capable and willing to make such
                                                                                      arguments; and (3) whether the would-be intervenor would
                                                                                      offer any necessary elements to the proceedings that other
                                                                                      parties would neglect.[44]

                                                                    Here, the interests and perspectives of ConocoPhillips as a non-federal entity with a

                                                                    direct economic stake in this controversy are very different from the interests of BLM as

                                                                    a federal regulatory agency. When parties, such as ConocoPhillips, have private interests,



                                                                           41
                                                                                Id.
                                                                           42
                                                                                Id.
                                                                           43
                                                                             Citizens for Balanced Use, 647 F.3d at 898; Trbovich v. United Mine Workers of
                                                                    Am., 404 U.S. 528, 538 n.10 (1972); Sw. Ctr. for Biological Diversity, 268 F.3d at 823;
                                                                    Nuesse, 385 F.2d at 703.
                                                                           44
                                                                             City of L.A., 288 F.3d at 398 (quoting Nw. Forest Res. Council v. Glickman, 82
                                                                    F.3d 825, 838 (9th Cir. 1996)).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   13


                                                                            Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 13 of 17
                                                                    as opposed to the government’s “public” interests, this difference is sufficient to justify

                                                                    intervention. 45

                                                                           Moreover, ConocoPhillips’ participation in the litigation would likely aid the

                                                                    Court’s consideration of the issues in this case. ConocoPhillips would be the only entity

                                                                    in this litigation with on-the-ground experience developing oil and gas resources in the

                                                                    NPR-A in an environmentally responsible manner. ConocoPhillips will likely make

                                                                    arguments that will aid the Court’s understanding of the issues in this case that will not be
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    made by other parties to the litigation.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    B.     Alternatively, ConocoPhillips Is Entitled to Permissive Intervention.
STOEL RIVES LLP




                                                                           As with intervention as of right, permissive intervention is construed liberally in

                                                                    favor of the moving party. 46 Permissive intervention should be allowed under Fed. R.

                                                                    Civ. P. 24(b) as long as the applicant for intervention establishes that “(1) it shares a

                                                                    common question of law or fact with the main action; (2) its motion is timely; and (3) the

                                                                    court has an independent basis for jurisdiction over the applicant’s claims.” 47 Under this




                                                                           45
                                                                              See Sw. Ctr. for Biological Diversity, 268 F.3d at 823-24; Sierra Club v. Espy,
                                                                    18 F.3d 1202, 1208 (5th Cir. 1994); County of Fresno v. Andrus, 622 F.2d 436, 438–39
                                                                    (9th Cir. 1980); Nat’l Res. Def. Council v. Costle, 561 F.2d 904, 912 (D.C. Cir. 1977).
                                                                           46
                                                                                City of L.A., 288 F.3d at 397–98.
                                                                           47
                                                                                Donnelly, 159 F.3d at 412.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   14


                                                                             Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 14 of 17
                                                                    standard, neither the inadequacy of representation nor a direct interest in the subject

                                                                    matter of the action need be shown. 48

                                                                           As addressed above, ConocoPhillips’ interests are placed directly at stake by the

                                                                    claims alleged by Plaintiffs. As the private party that will be most directly and adversely

                                                                    affected by the relief sought by Plaintiffs—indeed, as the target of this lawsuit in all

                                                                    practical terms—ConocoPhillips’ interests present issues of law and fact common to the

                                                                    main action. In addition, ConocoPhillips’ motion to intervene is timely and will not
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    prejudice the existing parties. Accordingly, if this Court were to deny ConocoPhillips’
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    motion to intervene as of right, permissive intervention should be granted. 49
STOEL RIVES LLP




                                                                                                       IV. CONCLUSION

                                                                           For the foregoing reasons, ConocoPhillips respectfully requests that the Court

                                                                    grant its motion for leave to intervene as of right under Fed. R. Civ. P. 24(a). In the

                                                                    alternative, ConocoPhillips respectfully requests that it be granted permissive

                                                                    intervention under Fed. R. Civ. P. 24(b).




                                                                           48
                                                                             Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002),
                                                                    overruled in part on other grounds by Wilderness Soc’y, 630 F.3d at 1178.
                                                                           49
                                                                              See Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th
                                                                    Cir. 2011) (explaining that “the independent jurisdictional grounds requirement does not
                                                                    apply to proposed intervenors in federal-question cases when the proposed intervenor is
                                                                    not raising new claims”).

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   15


                                                                            Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 15 of 17
                                                                     DATED: December 7, 2020.              Respectfully submitted,



                                                                                                            STOEL RIVES LLP

                                                                                                            By: /s/ Ryan P. Steen
                                                                                                               Ryan P. Steen (Bar No. 0912084)
                                                                                                               Jason T. Morgan (Bar No. 1602010)
                                                                                                               James C. Feldman (Bar No. 1702003)

                                                                                                                Attorneys for ConocoPhillips Alaska, Inc.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   16


                                                                            Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 16 of 17
                                                                                                  CERTIFICATE OF SERVICE

                                                                             I hereby certify that on December 7, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00290-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                             Brian Litmans               blitmans@trustees.org
                                                                             Bridget Earley Psarianos    bpsarianos@trustees.org
                                                                             Brook Brisson               bbrisson@trustees.org
                                                                             Suzanne Bostrom             sbostrom@trustees.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
STOEL RIVES LLP




                                                                                                                Ryan P. Steen




                                                                    108936005.4 0028116-00157




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                   17


                                                                               Case 3:20-cv-00290-SLG Document 6 Filed 12/07/20 Page 17 of 17
